Citation Nr: 1525841	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for depression, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of left knee.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of right knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1977.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, September 2008, and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

An informal conference was held before a Decision Review Officer (DRO) at the RO in January 2011.  A videoconference hearing was held before the undersigned Veterans Law Judge in February 2015.  A conference report and a transcript of the February 2015 hearing are of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran did not submit any additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding and relevant VA treatment records (based on the Veteran's report of ongoing treatment during the Board hearing) and Social Security Administration (SSA) records not associated with the claims file.  See January 2000 VA treatment record (showing Veteran applied for Supplemental Security Income (SSI) benefits following work injury).

In addition, the Veteran testified during the Board hearing that he has received private treatment for his knees and back.  He indicated that he would attempt to obtain these records; however, he did not submit any additional evidence or request an extension of time to submit evidence during the 60-day period the record remained open after the hearing.  Nevertheless, on remand, the Veteran will have an opportunity to submit or request that VA attempt to obtain any additional treatment records.

Regarding the depression claim, the August 2008 VA mental health examiner determined that the Veteran's mild symptoms of depression were less likely than not related to his service-connected knee disabilities, indicating that the Veteran's nonservice-connected back pain was worse than his knee pain.  The examiner also noted that the Veteran had current social and financial problems.  On review, while the examiner addressed some of the pertinent medical issues in this case, the opinion as written is somewhat unclear as to the involvement of the Veteran's knee disabilities to his psychiatric problems.  In addition, the Veteran has now claimed that his depression could be related to his military service on a direct basis.  Based on the foregoing, the Board finds that an additional VA examination and medical opinion would be helpful in this case.

In addition, the Board observes that the Veteran's service personnel records are not associated with the claims file.  On remand, the AOJ should secure such records, as they may be relevant to the mental health claim.  See, e.g., August 2008 VA examination report (Veteran reported receiving an Article 15 during service).

Finally, the issue of TDIU has been raised by the record.  In particular, the Veteran indicated that the combination of his service-connected knee problems and nonservice-connected back problems "have prevented [him] from attaining gainful employment."  See April 2009 notice of disagreement; see also February 2015 Bd. Hrg. Tr. at 15-18.  Thus, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

It is noted that the claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, back, and depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any private treatment the Veteran has received, as reported at the February 2015 Board hearing.  See Bd. Hrg. Tr. at 12-14.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Houston VA Medical Center.  The request for VA treatment records should include a search for treatment of depression in the 1970s and 1980s.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA (including SSI) disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After obtaining any available records as requested above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements, as well as the August 2008 VA examination report.

The Veteran has contended that he currently has depression as a result of his limitations due to his service-connected bilateral knee disabilities.  The Veteran has also indicated that he experienced this same depression during his active duty service.  See, e.g., February 2015 Bd. Hrg. Tr. at 18-24; September 2000 and February 2002 VA treatment records (history of post-service complaints of depression).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran was seen for an in-service complaint of "nerves"; the impression was anxiety reaction secondary to immature personality.  See June 1977 service treatment record.

The examiner should identify all current psychiatric disorders, including depression.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder was caused by or permanently aggravated by his service-connected bilateral knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected chondromalacia of the right and left knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the knees in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a VA medical opinion if it is determined that new and material evidence exists to reopen the low back claim, as appropriate.

7.  The AOJ should also consider whether the Veteran is entitled to TDIU, including on an extraschedular basis for any period which he does not meet the criteria of 38 C.F.R. § 4.16(a), based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).











	

